J-A04009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

MARK GOLDMAN,

                            Appellee                    No. 3822 EDA 2015


                    Appeal from the Order December 1, 2015
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0007567-2015


BEFORE: SHOGAN, SOLANO, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED SEPTEMBER 18, 2017

       The Commonwealth appeals from the order dismissing all charges filed

against Appellee, Mark Goldman, a private investigator who has performed

work for the Risoldi family. We affirm.

       Over the course of several decades, the Risoldi family experienced

multiple fires in their residences, resulting in the filing of numerous claims to

various insurance companies.            Ultimately, these claims led to criminal

charges being filed against various members of the Risoldi family. The trial

court set forth a more detailed history of this matter as follows:

             While the fire of October 22, 2013, is the central theme of
       the charges against the defendants, that fire must be viewed in
       a broader context because of the Commonwealth’s theory of the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A04009-17


     case1. The Commonwealth contends that Claire Risoldi has
     engaged in a multi-year course of conduct intended to defraud
     the insurers of residences she owned/occupied and that she used
     the funds received from those insurers to fund her lifestyle which
     the Commonwealth characterized as “extravagant.” Accordingly,
     it is necessary to reference earlier claims in order to follow the
     various strands of evidence that the Commonwealth sought to
     weave together to support the charges on which she and the
     other defendants were held for court.
           1
             The District Attorney of Bucks County requested
           that the Office of the Pennsylvania Attorney General
           handle this case. When [this court] use[s] the term
           Commonwealth, [it] mean[s] the Office of the
           Attorney General.

                                      * * *

           An additional caveat is necessary and that is that the
     Commonwealth agrees that the pre[-]2013 matters are to be
     considered as evidence against Claire Risoldi, hereinafter Claire,
     only. For ease of reference, Carlo Risoldi, her son, is hereinafter
     referred to as Carl.

                        The Claim of November 29, 1984

           The Risoldi family,2 lived [on] Tower Circle, Yardley, PA.
     On November 29, 1984, their home was burglarized and items
     were reported taken, including jewelry. The insurer was Chubb
     Insurance Company. A claim was submitted for jewelry the
     family (father and Claire) said was taken and Chubb reimbursed
     them $120,324 for the jewelry.
           2
               Carlo (father)[,] Claire, Carl[,] and Carla[.]

                        The Claim of December 16, 1993

           The Risoldis (father, Claire, Carl and Carla) still resided at
     the . . . Tower Circle address. The house was broken into,
     vandalized and items reported taken.             The insurer was
     Nationwide Insurance Company. Among the items reported
     taken were pieces of jewelry. The Risoldis (father & Claire)
     claimed losses of $363,478. Their claim was settled for $80,000
     following institution of a lawsuit against Nationwide.

                                       -2-
J-A04009-17


            In her [examination under oath], given in support of the
     claim, Claire stated that her husband was presently disabled but
     had earned $75-80,000 per year as a foreman/supervisor for a
     tile company. She further stated her husband received another
     $50,000-$60,000 per year from “other investments”.

           Her first husband’s income features prominently in the
     Commonwealth’s theory as it suggests there was insufficient
     income to sustain the lifestyle the family enjoyed and the jewelry
     Claire claimed to own. She also stated that all her scheduled
     jewelry was taken.       The scheduled jewelry was valued at
     $111,000.

                        The Claim of April 22, 2002

           As of this date, the Risoldis (Claire, Carl and Carl’s wife,
     Sheila) lived [on] Stoney Hill Road, hereinafter referred to as
     Clairemont. The record does not indicate when Carl, the father,
     died or what estate, if any, he left.

            On April 22, 2002, a “home invasion” occurred at
     Clairemont while Sheila was in the house. Again, jewelry was
     listed as being taken. The value of the scheduled3 jewelry was
     $131,827. The insurer was Fireman’s Fund Insurance Company.
     A claim was filed for $449,018 and settled for $206,888 which
     included the entire amount for scheduled jewelry, $131,827.
           3
              Scheduled means insurance coverage exists for
           the items.

                        The Claim of June 17, 2009

            On June 17, 2009, a fire occurred in a room that Claire
     used for dressing and personal care purposes. She was in an
     adjacent room when she heard a sound and smelled smoke. The
     insurer at this time was American International Group,
     hereinafter AIG.    This fire occurred on the second floor of
     Clairemont and caused structural damage, etc. One of the items
     damaged was drapery which AIG believed could be cleaned but
     Claire insisted be replaced. A Commonwealth theme is Claire’s
     ability to dominate others and to get them to act as she wishes.
     As a result of her demand, AIG paid $300,000 to replace the
     drapes.      Drapes are another thread in the web the
     Commonwealth wove to charge the defendants.

                                   -3-
J-A04009-17


            The fire was investigated, was determined to be accidental
     and the cause to be electrical. The presence of hair spray in the
     area of the fire was noted as it can be an accelerant. Hair spray
     is another common theme in the various fires. However, [the
     trial court] take[s] judicial notice that hair spray is commonly
     found in areas where women dress. On the other hand, multiple
     cans of hairspray are unusual, especially when stored in the
     attic.

           At the time of this incident Carl was the named insured.
     Carl and AIG disagreed as to the amount of the loss and
     ultimately the claim settled for $1,800,000.

                      The Claim of August 16, 2010

            On August 16, 2010, a fire occurred in an attic dormer at
     Clairemont. Access to the attic was through a set of pull down
     stairs and hoses, etc. had to be pulled through the house to the
     attic. There was extensive structural damage, as well as smoke
     and water damage. Outside consultants were brought in to
     determine the cause of the fire, extent of damage, etc. The local
     Fire Marshall also conducted an examination to determine the
     cause of the fire. Cases of hair spray were found in the attic
     near where the fire started. Once again, the fire was ruled
     accidental with the cause being electrical.

           AIG was the insurer. Claire asserted that she had replaced
     the drapes damaged in the 2009 fire at a cost of $1,200,000 and
     submitted a claim for same. When the parties were unable to
     agree to the actual loss, the claim settled for $8,000,000 which
     sum included $1,200,000 for the drapes which [the trial court
     has] already noted are a thread in the Commonwealth’s case.

           As part of the restoration work following this fire murals
     were painted on the entrance hall ceiling and dining room wall by
     Russell Buckingham who testified that he had been paid a total
     of $50,000 for both murals. The cost of these murals is another
     thread in the Commonwealth’s web.

           AIG also provided funds to the Risoldis (Claire, Carl and
     Sheila) for substitute housing while Clairemont was being
     repaired.    This type [of] coverage was referred to as ALE
     (alternative living expenses) and it too becomes a thread in the
     Commonwealth’s web.

                                   -4-
J-A04009-17


                      The Claim of October 22, 2013

            At the time of this claim4 Claire, her then husband Tom
     French, Carl, Sheila and their children resided at Clairemont.
     Carla lived elsewhere with her family. Clairemont, at the time of
     this fire, was owned by Carl and Carla.
           4
               The Commonwealth contends that the conduct
           surrounding this claim is attributable to all
           defendants and supports the corrupt organization
           counts against them.

          AIG insured     Clairemont    and   provided   the   following
     coverages:

           1.    dwelling coverage on the home
           2.    structure coverage for out buildings, e.g., pool,
                 garages
           3.    contents/personal property
           4.    alternative living expenses
           5.    guaranteed replacement cost

     The named insureds were Carl and Sheila and although Claire
     was not a named insured, she was covered under the policy.
     There was also a COLLECTIONS POLICY with Carl and Sheila as
     the named insureds. Coverage was for eleven million dollars.
     The policy also covered Claire’s jewelry.

            According to Mr. O’Keefe, AIG’s adjuster, the drapes,
     ceiling and wall murals (a claim for more than $800,000 was
     made to redo the murals[)], fall under the dwelling coverage.
     The insurance policy/policies were never offered into evidence
     and [the trial court does] not know if Mr. O’Keefe’s interpretation
     is correct. However, at this stage of the proceedings, [the trial
     court] accept[s] his interpretation as a correct statement of the
     policy.

           This fire began about 1:00 pm in an attic dormer and was
     so extensive as to result in Clairemont being declared a total loss
     by AIG. AIG paid the full policy coverage for the structure,
     $7,200,000, as all the PRIVATE experts who looked into the
     cause of the fire concluded it was accidental.5 However, as Carl
     and Sheila had replacement coverage, AIG was obligated to pay


                                    -5-
J-A04009-17


     the actual cost of replacing Clairemont, a sum much greater than
     the $7,200,000 dwelling coverage.
           5
               There are three categories for a fire:
                  (1) Accidental - meaning it was
                        accidental
                  (2) Incendiary - meaning it was caused
                        by someone putting a fire where
                        one is not supposed to be, and
                  (3) Undetermined        -   meaning the
                        investigator is unable to determine
                        if the fire was accidental or
                        incendiary.

                FIRE MARSHALL KETTLER, UNLIKE THE HIRED
           EXPERTS     LISTED  THE    FIRE    CAUSE       AS
           UNDETERMINED. He also listed the two earlier fires
           as undetermined.

            AIG agreed that it would take three years to rebuild
     Clairemont and paid for the rental of two houses, one for Carl
     and his family and one for Claire and Tom French. AIG made
     lump sum payments as requested by Claire and Carl. These
     payments are a thread in the Commonwealth’s web as it
     contends that the actual lease payment on Claire’s residence was
     less than stated and that she used the money to buy the house
     through a straw party. Mr. O’Keefe testified that the purchase of
     the homes by Claire through a straw party and by Carl directly
     were not an “appropriate use” of ALE funds and that they should
     have notified AIG of these transactions. Again, in the absence of
     the exact language of the policies, Mr. O’Keefe’s comments are,
     at this stage, accepted as correct.

           As this was the third fire at Clairemont in four years, the
     antennae of the police and fire personnel responding were on
     high alert. Officer Johnson of the Buckingham Township Police
     arrived within minutes of the fire being reported and assisted the
     firemen on scene by kicking down the front door to enable them
     to gain access to Clairemont. When Claire arrived and fainted he
     checked to see if the faint, “was real or fake.” Lieutenant Landis
     of the Buckingham Township police, a long-time friend of the
     Risoldi family, also responded to the fire. He told Claire that she
     would be subject to tough questioning because of the three fires
     at the residence. Indeed, Fire Marshall Kettler6, asked Carl the

                                    -6-
J-A04009-17


      day of the fire if his mother, Claire, could have been involved in
      the origin or cause of the fire. The Commonwealth presented
      this testimony to set the stage for its position that the family’s
      failure to note the presence of the jewelry to the authorities was
      part of their scheme to defraud AIG.          The issue of notice
      regarding the “missing jewelry” is obviously at the heart of this
      case. The defense notes that Carl sent a text regarding the
      jewelry to an AIG representative, Mr. Amoroso, on the evening
      of October 22, 2013. The Commonwealth asserts that the
      defendant’s comments regarding trying to alert officials of the
      presence of the jewelry and/or their desire to get into Clairemont
      to retrieve same is evidence of their involvement in a corrupt
      organization. The defense countered that, Tom French did gain
      access to Clairemont while the fire was ongoing.           He was
      encountered by Fire Marshall Kettler on the second floor of
      Clairemont while Kettler was checking to see if anyone was in
      the house. Interestingly, Mr. French did not state why he was in
      the house or make mention of the jewelry or the need to get it
      out.
            6
              Mr. Kettler responded to the three Clairemont fires
            and noted that as to the 2010 and 2013 fires, no one
            was at home when they occurred, that there were
            multiple cases of hairspray in the area of the fire and
            that Claire was the last to leave home.

           All the Risoldis, Claire, Carl, Sheila and Carla were present
      at some point while the fire was being fought, as was Tom
      French.

            [Appellee] was also present on the day of the fire although
      the record is unclear whether he was there prior to the fire
      personnel departing. [Appellee], a licensed private detective,
      had a long-standing relationship with Claire and Carla and seems
      to have functioned as an aide to Claire. Regarding the 2013 fire,
      he was present for many of the meetings Claire and/or Carl had
      with representatives of AIG, interacted with police officials and
      delivered documents to AIG on their behalf.

Trial Court Opinion, 9/15/15, at 2-9 (citations omitted).




                                     -7-
J-A04009-17


       On December 19, 2014, the Thirty-Fifth Statewide Investigating Grand

Jury1 issued a presentment recommending that charges be filed against

Appellee,    Claire    Risoldi,   Carl   Risoldi,   Carla   Risoldi,   Sheila   Risoldi,

Tom French, and Richard Holston in connection with an alleged multi-million

dollar insurance fraud scheme. Appellee was charged with one count each of

corrupt organizations, theft by deception, attempted theft by deception,

criminal conspiracy, obstruction of the administration of law, tampering with

records, criminal use of a communication facility, and false reports; two

counts each of insurance fraud, dealing in proceeds of unlawful activity, and

intimidation of a witness; and three counts of forgery.2                A preliminary

hearing was held before Magisterial District Judge C. Robert Roth from

March 30, 2015, through April 7, 2015. At the conclusion of the preliminary

hearing, the charges of theft by deception, attempted theft by deception,

criminal conspiracy, two counts of insurance fraud, and a single count of

forgery were held for court against Appellee.               One count of dealing in



____________________________________________


1
     As previously indicated, after the Bucks County District Attorney
determined he had a conflict of interest, the matter was referred to the
Office of Attorney General. We also note that, due to the prominence of the
Risoldi family in Bucks County politics, the entire Bucks County Court of
Common Pleas recused itself from the matter, and Senior Judge Thomas G.
Gavin of Chester County was appointed.
2
   18 Pa.C.S. §§ 911, 3922(a)(1), 901, 903, 5101, 4104, 7512, 4906,
4117(a)(2), 5111(a)(1)(2), 4952, and 4101(a)(1)(2)(3), respectively.



                                           -8-
J-A04009-17


proceeds of unlawful activity was withdrawn and the remaining charges were

dismissed.

       On June 15, 2015, Appellee and several of his co-defendants filed

petitions for writ of habeas corpus. On July 17, 2015, a hearing was held on

the petitions before Judge Gavin, and on September 15, 2015, Judge Gavin

granted habeas relief and dismissed all charges against Appellee.                      The

habeas petitions filed by Appellee’s co-defendants were denied.

       On October 9, 2015, the Commonwealth refiled charges against

Appellee, which included corrupt organizations, as well as the charges that

had originally been held for court by Judge Roth. The Commonwealth also

filed new charges against Appellee and co-defendant Claire Risoldi, including

intimidation     of    a   witness,    criminal    conspiracy,    and    obstructing   the

administration of law.3 The trial court held a preliminary hearing on all of

the charges on November 20, 2015.                 On December 1, 2015, Judge Gavin

dismissed      all    charges   that   had     been    filed   against   Appellee.     The

Commonwealth filed this timely appeal.                Both the Commonwealth and the

trial court have complied with Pa.R.A.P. 1925.

       The Commonwealth presents the following issue for our review:

       I. WHETHER THE LOWER COURT’S DISMISSAL OF CHARGES
       WAS A MANIFEST ABUSE OF DISCRETION WHERE THE
       COMMONWEALTH ESTABLISHED A PRIMA FACIE CASE FOR ALL
       CHARGES AND THE COURT’S RESOLUTION WAS CONTRARY TO
____________________________________________


3
    18 Pa.C.S. §§ 4952(a)(2), 903, and 5101, respectively.



                                             -9-
J-A04009-17


       THE STANDARDS FOR ANALYIZING [sic] SUFFICIENCY OF
       EVIDENCE TO SUPPORT A PRIMA FACIE CASE?

Commonwealth’s Brief at 4.4          Thus, the Commonwealth contends that the

trial court’s order dismissing all charges was in error because the

Commonwealth allegedly presented sufficient evidence to establish a prima

facie case for each of the offenses dismissed.

____________________________________________


4
   We observe that, excluding tables and appendices, the Commonwealth’s
brief is sixty-nine pages long. Pursuant to Pa.R.A.P. 2135, a principal brief is
limited to 14,000 words, and when the brief exceeds thirty pages, the
appellant must certify with the appellate court that the brief complies with
the word limitation. See Pa.R.A.P. 2135(d) (stating that “[a]ny brief in
excess of the stated page limits shall include a certification that the brief
complies with the word count limits”). A review of the Superior Court docket
reflects that the Commonwealth requested and was granted two extensions
of time to file its appellate brief in this matter. On June 23, 2016, this Court
entered an order granting the Commonwealth’s second request. Specifically,
the order directed that the Commonwealth’s brief shall be filed on or before
August 1, 2016, and that no further extensions of time would be granted
absent extraordinary circumstances. Order, 6/23/16, at 1. Subsequently,
on Friday, July 29, 2016, the Commonwealth filed an application for leave to
exceed the word limit set forth at Pa.R.A.P. 2135, indicating that its
appellate brief was just short of 16,000 words. Then, on Monday, August 1,
2016, before this Court could act on the Commonwealth’s application, the
Commonwealth filed its appellate brief, which included a certification that
the word count for the entire document is 15,888 words. Thereafter, on
August 18, 2016, this Court entered a per curiam order granting the
Commonwealth’s application and directing that the brief shall not exceed
16,000 words in length. Order, 8/18/16, at 1. Because the Commonwealth
was permitted by order of this Court to exceed the word limitation of
Pa.R.A.P. 2135, albeit in an order entered after the Commonwealth’s brief
was filed, we shall not dismiss the brief or quash the appeal. However, we
caution counsel for the Commonwealth that we will not hesitate to quash an
appeal for violation of Pa.R.A.P. 2135. Cf. Commonwealth v. Spuck, 86
A.3d 870 (Pa. Super. 2014) (finding issues to be waived and quashing
appeal where Appellant violated various Rules of Appellate Procedure,
including Pa.R.A.P. 2135).



                                          - 10 -
J-A04009-17


      The evidentiary sufficiency, or lack thereof, of the Commonwealth’s

prima facie case for a charged crime is a question of law; this Court’s review

is plenary.   Commonwealth v. Karetny, 880 A.2d 505, 513 (Pa. 2005)

(citing Commonwealth v. Huggins, 836 A.2d 862 (Pa. 2003)).             Indeed,

the trial court is afforded no discretion in ascertaining whether, as a matter

of law and in light of the facts presented to it, the Commonwealth has

carried its pretrial, prima facie burden to establish the elements of a charged

crime. Id.

      In Huggins, our Supreme Court explained:

             At the pre-trial stage of a criminal prosecution, it is not
      necessary for the Commonwealth to prove the defendant’s guilt
      beyond a reasonable doubt, but rather, its burden is merely to
      put forth a prima facie case of the defendant’s guilt. A prima
      facie case exists when the Commonwealth produces evidence of
      each of the material elements of the crime charged and
      establishes sufficient probable cause to warrant the belief that
      the accused committed the offense. The evidence need only be
      such that, if presented at trial and accepted as true, the judge
      would be warranted in permitting the case to go to the jury.
      Moreover, “[i]nferences reasonably drawn from the evidence of
      record which would support a verdict of guilty are to be given
      effect, and the evidence must be read in the light most favorable
      to the Commonwealth’s case.”

Id. at 866 (citations omitted).

      However, we have also noted that “suspicion and conjecture are not

evidence and are unacceptable as such.” Commonwealth v. Packard, 767

A.2d 1068, 1071 (Pa. Super. 2001).       “[W]here the Commonwealth’s case

relies solely upon a tenuous inference to establish a material element of

the charge, it has failed to meet its burden of showing that the crime

                                    - 11 -
J-A04009-17


charged was committed.” Commonwealth v. Wojdak, 466 A.2d 991, 997

(Pa. 1983) (emphasis in original).

                   INSURANCE FRAUD (Window Treatments)

      The   Commonwealth      first   argues   that   the   trial   court   erred   in

determining that it failed to present sufficient evidence to support a prima

facie finding that Appellee committed the crime of insurance fraud.

Commonwealth’s Brief at 12-44.          The Commonwealth contends that it

offered sufficient evidence to support the two charges of insurance fraud.

Specifically, the charges of insurance fraud were related to the claim

presented to AIG for the fire at Clairemont that occurred on October 22,

2013, which was the third fire at Clairemont. The first charge pertained to

the insurance claim to replace window treatments.             The second charge

pertained to the alleged theft of jewelry purportedly valued at more than ten

million dollars.

      The Crimes Code defines insurance fraud, in relevant part, as follows:

      § 4117. Insurance fraud.

      (a) Offense defined. - A person commits an offense if the
      person does any of the following:

                                      * * *

             (2) Knowingly and with the intent to defraud
             any insurer or self-insured, presents or causes to be
             presented to any insurer or self-insured any
             statement forming a part of, or in support of, a claim
             that contains any false, incomplete or misleading
             information concerning any fact or thing material to
             the claim.

                                      - 12 -
J-A04009-17


18 Pa.C.S. § 4117(a)(2) (emphasis added). In addition, the statute defines

the term “statement,” in part, as “[a]ny oral or written presentation or other

evidence of loss, injury or expense, including, but not limited to, any notice,

statement, proof of loss, bill of lading, receipt for payment, invoice, account,

estimate of property damages, bill for services, . . . or computer-generated

documents.” 18 Pa.C.S. § 4117(l)

       Initially, the Commonwealth addresses the charge related to the

insurance claim for replacement of the window treatments at Clairemont.

Commonwealth’s Brief at 13-26. The Commonwealth asserts that Appellee

provided AIG with fabricated documents in an effort to establish that the

window treatments had been replaced following the second fire, thereby

supporting the insurance claim pertaining to the window treatments after the

third fire.

       It     is    undisputed   that,   absent     documentation     that   the   window

treatments had been replaced following the second fire at Clairemont, AIG

refused to pay the insurance claim related to the window treatments after

the third fire. Moreover, it is undisputed that Appellee delivered a binder to

AIG   that         contained   documents    purportedly    relating    to    the   window

treatments in question.

       However, the Commonwealth presented no evidence that Appellee,

who was employed by the Risoldis, knew that the documents contained in

the binder he delivered to AIG on behalf of the Risoldis contained any false,


                                           - 13 -
J-A04009-17


incomplete or misleading information as required under the statute.

Evidence of the requisite knowledge cannot be inferred from our reading of

the certified record. Rather, as the trial court stated, “The testimony read in

the light most favorable to the Commonwealth indicates that [Appellee]

functioned as a documents courier and/or a ‘[gopher]’ who was tasked to do

certain things by Claire and did so.” Trial Court Opinion, 9/15/15, at 17-18.

Thus, while Appellee may have given a statement in the form of documents

in a binder that “contains . . . false, incomplete or misleading information

concerning any fact or thing material to the claim,” there is no showing that

this statement was made with any intent on the part of Appellee to defraud

the insurer. Therefore, even if the alleged misstatements contained in the

binder were found to be material to the insurance claim, as alleged by the

Commonwealth, there is no evidence that Appellee had any knowledge of

what exactly was contained within the binder. Moreover, there is nothing in

the record that indicates that, in delivering the binder to AIG, Appellee was

attempting to collect any money from the insurer.       Hence, we are left to

conclude, as did the trial court, that Appellee simply was the courier of the

binder and did not have the necessary mens rea to acquire anything from

the insurer. Thus, the Commonwealth’s claim fails.

                        INSURANCE FRAUD (Jewelry)

      The Commonwealth next argues that it presented a prima facie case to

support the charge of insurance fraud related to the insurance claim for


                                    - 14 -
J-A04009-17


jewelry that supposedly went missing during the fire. Commonwealth’s Brief

at 26-44.   After the third fire, the Risoldis made a claim in excess of ten

million dollars for allegedly stolen jewelry, which was denied by AIG. N.T.,

4/7/15, at 1839-1840. The Commonwealth contends that in three instances

Appellee offered testimony in an examination under oath related to the

jewelry claim that was designed to defraud AIG.              Specifically, the

Commonwealth makes the following assertion to support its argument:

             [Appellee’s] testimony in the [examination under oath]
      claimed (1) that Lieutenant Landis confirmed to [Appellee] that
      Claire Risoldi told Landis about the jewelry during the fire, (2)
      that [Appellee] heard Anthony Amoroso tell Claire Risoldi not to
      file a police report and (3) that Lieutenant Landis told [Appellee]
      not to file a police report. These statements by [Appellee] were
      material, patently false and designed to defraud AIG.

Commonwealth’s Brief at 27 (emphases in original).

      Our thorough review of the record reflects that, in an examination

under oath, Appellee offered the following testimony regarding his discussion

with Lieutenant Landis concerning Claire addressing the jewelry with

Lieutenant Landis during the fire:

            I also spoke with [Lieutenant Landis] about the day of the
      fire. And [Lieutenant Landis] confirmed to me that Claire was
      going on and on about her missing jewelry in the driveway --
      excuse me, not the missing jewelry, the bags of jewelry in the
      foyer and she needed to get into the foyer. And she asked him
      to go into the foyer for her and get the bags. [Lieutenant
      Landis] confirmed that to me on that date.

      Question: When did he confirm that to you?




                                     - 15 -
J-A04009-17


      Answer: The evening on the 23rd when he came out to do
      security. He was the first officer out that day -- that evening,
      approximately seven thirty or eight o’clock in the evening.

      Question: When last have you communicated with [Lieutenant]
      Landis?

      Answer:      We spoke via telephone some time in maybe
      November, maybe it was December, when I contacted him and
      asked him to write me a letter confirming that he -- that Claire
      had asked him about the jewelry and mentioned jewelry to him
      the day of the fire about going to get the bags. That was the
      last time I spoke with him over the telephone.

      Question: Well, what happened when you asked him to write a
      corroborating statement?

      Answer: He said he was not permitted to write anything.

N.T., 4/7/15, at 1887-1888.

      In addition, the record reflects that Appellee made the following

statements under oath concerning comments from Anthony Amoroso, AIG’s

first insurance adjuster assigned to the claim, regarding the filing of a police

report for the missing jewelry:

             Now Claire was told by Anthony Amoroso a day after the
      fire and I was there when he said it and I overheard him saying
      it -- he was the original insurance adjuster on the job -- do not
      make a formal claim with your local Police Department until you
      know for sure that the jewelry is not in the house.

            [Claire’s husband] found the two bags, but then
      subsequently he was finding other loose pieces around. Another
      tennis bracelet was found by one of the workers about a week or
      so later. So jewelry was being found. So until we knew, until
      they cleared out the house --

                                    * * *




                                     - 16 -
J-A04009-17


           So until they knew, until they cleared out the house and
     took everything out of the house and thoroughly checked
     everywhere, all the nooks and crannies of the house, they were
     told not to file a Police Report, not to file a fraudulent report by
     the insurance adjuster. I heard him say that.

                                         * * *

           I did not contact the local police because I was told not to.
     Because the insurance adjuster told them not to file a false
     report.

N.T., 4/7/15, at 1884-1885.

     Appellee also offered the following testimony:

     Question: . . . Your contention is that you didn’t go to the local
     police immediately because you were acting on instructions from
     AIG; is that right?

     Answer: I wasn’t acting on instructions.

     Question: Well, your client was acting on instructions?

     Answer: I heard the adjuster, Anthony Amoroso, tell Claire to
     not file a false Police Report until you know. Do not file a Police
     Report until you know exactly and you’re one hundred percent
     sure that the jewelry is not in that house. Do not file a
     fraudulent Police Report.

Id. at 1888-1889.

     Our   careful    review      of    the   certified    record     reflects    that    the

Commonwealth has misrepresented Appellee’s statements by insinuating

“that Lieutenant Landis told [Appellee] not to file a police report.”

Commonwealth’s       Brief   at    27    (emphasis        in    original).       See     also

Commonwealth’s       Brief   at   39     (stating   that       “[a]mple      evidence    also

demonstrated that [Appellee] claimed Lieutenant Landis told him not to file a


                                         - 17 -
J-A04009-17


police report”) (emphasis in original).            Interestingly, in its argument, the

Commonwealth has failed to cite to any portion in the record to support a

claim that Appellee specifically stated that Lieutenant Landis told him not to

file a police report concerning the missing jewelry.              Indeed, our review

reflects that such statements attributable to Appellee under oath are not

present in the record before us. Accordingly, we will ignore any argument

offered by the Commonwealth to the contrary.5

       Regardless of whether these statements actually were false, as alleged

by the Commonwealth, we are left to conclude that the Commonwealth has

failed to establish a prima facie case that Appellee made the statements with
____________________________________________


5
   We note that our reading of the certified record does reflect the following
testimony from Appellee under oath:

             One thing we discussed, [Lieutenant Landis] cautioned me
       to caution Claire not to publicly scream or holler and say that
       she felt that the firefighters were responsible for this theft.

             Number one, she lives in the area and they may not come
       out and fight one of her fires again. Number two, the firefighters
       and the police are like brothers.

              And [Lieutenant Landis] after -- after Claire had mentioned
       this in public the previous day in front of the fire marshal, and in
       front of the other people, it got around. And [Lieutenant Landis]
       was having a tough time getting officers to come out and do the
       night shift patrol -- the night shift security because they were
       upset with Claire that she was insinuating that the firefighters
       may have something to do with this.

N.T., 4/7/15, at 1886-1887. However, these statements attributable to
Appellee do not establish that he claimed Lieutenant Landis specifically told
him not to file a police report regarding the missing jewelry.



                                          - 18 -
J-A04009-17


the intent to defraud the insurer. As previously noted, nothing in the record

supports the suggestion that Appellee had the necessary mens rea to

acquire anything from the insurer. Hence, the Commonwealth’s claim fails.

                           THEFT BY DECEPTION

     The   Commonwealth next argues that the           trial court erred in

determining that it failed to present a prima facie case that Appellee

committed the crime of theft by deception. Commonwealth’s Brief at 44-45.

In this regard, the Commonwealth contends the following:

           It is the Commonwealth’s position that, under the same
     reasoning that a prima facie case was established for insurance
     fraud, this count of theft by deception related to the jewelry
     claim was supported by sufficient evidence to establish a prima
     facie case. [Appellee’s] multiple false statements as outlined
     above establish that he intentionally created a false impression
     to AIG in an attempt to obtain insurance payments in excess of
     $10 million.

Commonwealth’s Brief at 45.

     The crime of theft by deception is defined as follows:

     § 3922. Theft by deception.

     (a) Offense defined. — A person is guilty of theft if he
     intentionally obtains or withholds property of another by
     deception. A person deceives if he intentionally:

           (1)     creates or reinforces a false impression,
           including false impressions as to law, value, intention
           or other state of mind; but deception as to a
           person’s intention to perform a promise shall not be
           inferred from the fact alone that he did not
           subsequently perform the promise[.]




                                   - 19 -
J-A04009-17


18 Pa.C.S. § 3922(a)(1). “The mens rea for theft by deception is intent to

defraud.” Commonwealth v. Grife, 664 A.2d 116, 120 (Pa. Super. 1993).

      In addition, this Court observed in Commonwealth v. Grife, 664

A.2d 116 (Pa. Super. 1995):

      A man is defrauded if, by intentionally false representations of
      fact he has been induced to make a donation, or has been
      induced to pay money or to deliver property upon receipt of
      something quite different from what he understood he was
      getting or has been induced to lend money upon the strength of
      security which is not what it is represented to be.

Id. at 120 (quoting Rosengarten v. State, 171 So.2d 591, 595 (Fla. App.

1965)) (original emphasis omitted).

      Our review of the certified record reflects that AIG did not dispense

any insurance proceeds on the jewelry claim.        James O’Keefe, a general

adjuster with AIG who was assigned to the claims related to the 2013 fire at

Clairemont, testified as follows regarding the jewelry claim:

      Q Did AIG pay this claim for the stolen jewelry?

      A No. We have disclaimed and denied coverage for this loss.

      Q Did you issue a denial letter?

      A Yes.

N.T., 4/7/15, at 1840. This fact was alluded to by the Commonwealth when

it stated that Appellee “intentionally created a false impression to AIG in an

attempt to obtain insurance payments . . . .” Commonwealth’s Brief at 46

(emphasis added). Thus, it is evident that no property was obtained from

AIG with regard to the jewelry claim.        Accordingly, the Commonwealth’s

                                    - 20 -
J-A04009-17


assertion that it presented a prima facie case that Appellee committed the

crime of theft by deception lacks merit.

            CRIMINAL ATTEMPT TO COMMIT THEFT BY DECEPTION

      The   Commonwealth next argues that the           trial court erred in

determining that it failed to present a prima facie case that Appellee

committed the crime of criminal attempt to commit theft by deception.

Commonwealth’s Brief at 45-46. The Commonwealth states the following:

            It is the Commonwealth’s position that under the same
      reasoning that a prima facie case was established for insurance
      fraud, this count of criminal attempt at theft by deception related
      to the jewelry claim was supported by sufficient evidence to
      establish a prima facie case.         [Appellee’s] multiple false
      statements as outlined above establish that he intentionally
      created a false impression to AIG in an attempt to obtain
      insurance payments in excess of $10 million.

Id.

      “A person commits an attempt when, with intent to commit a specific

crime, he does any act which constitutes a substantial step toward the

commission of that crime.” 18 Pa.C.S. § 901(a). “Our Crimes Code is clear

in defining the two (2) elements of the offense of attempt by providing: (1)

that the actor intend to commit an offense; and (2) that the actor take a

substantial step toward completion of the offense.”       Commonwealth v.

Henley, 474 A.2d 1115, 1118 (Pa. 1984).           To obtain a conviction for

attempted theft by deception, the Commonwealth is required to prove only

that the defendant intended to deceive the victim and took a substantial step




                                    - 21 -
J-A04009-17


toward that end.      Commonwealth v. Imes, 623 A.2d 859, 862-863 (Pa.

Super. 1993). As our Supreme Court has long observed:

         An attempt, in general, is an overt act done in pursuance of an
         intent to do a specific thing, tending to the end but falling short
         of complete accomplishment of it. In law, the definition must
         have this further qualification, that the overt act must be
         sufficiently proximate to the intended crime to form one of the
         natural series of acts which the intent requires for its full
         execution. So long as the acts are confined to preparation only,
         and can be abandoned before any transgression of the law or of
         others’ rights, they are within the sphere of intent and do not
         amount to attempts.

Commonwealth v. Wojdak, 466 A.2d 991, 1001 (Pa. 1983) (quoting

Commonwealth v. Eagan, 42 A. 374, 377 (Pa. 1899)) (emphasis omitted).

         As previously discussed, our review of the record reflects that Appellee

made statements under oath pertaining to Claire Risoldi’s concern for the

jewelry left inside of the home during the fire and her behavior in front of

Lieutenant Landis during the fire. These statements were controverted by

testimony from Lieutenant Landis. However, there is no evidence of record

that Appellee made the statements about Claire and the jewelry with the

intent to commit the crime of insurance fraud.

         In addition, as mentioned above, Appellee offered testimony regarding

AIG insurance adjuster Anthony Amoroso’s suggestion that a police report

regarding the jewelry be filed only after there was complete certainty that

the jewelry was not in the house so that a fraudulent police report was not

filed.    These statements were not directly controverted by Mr. Amoroso.




                                       - 22 -
J-A04009-17


Rather, our review reflects Mr. Amoroso offered the following innocuous

testimony regarding the reporting of missing jewelry to the police:

      Q Did you tell them that if jewelry was missing they should not
      report it to the police immediately?

      A I never said that, no.

      Q Would that be consistent with your practice and general
      insurance industry practice to tell someone who suffered a theft
      loss to delay reporting it to the police?

      A The policy, as a condition, if there is any theft of any jewelry,
      anything in the home, or a mysterious disappearance, it needs
      to be reported to the police and we need a Police Report.

N.T., 4/1/15, at 792. This testimony does not refute the testimony offered

by Appellee indicating that the delay in filing a police report was due to

Mr. Amoroso warning Claire to be certain of what jewelry was missing in

order to avoid the filing of a false police report. Accordingly, we fail to see

how Appellee’s testimony regarding the timing of the filing of a police report

was offered with the intent to deceive AIG into paying the insurance claim.

Hence, we discern no error on the part of the trial court in concluding that

the Commonwealth failed to present a prima facie case that Appellee

committed the crime of attempted theft by deception.

                           CRIMINAL CONSPIRACY

      The Commonwealth next argues that the trial court erred in concluding

that the Commonwealth failed to establish a prima facie case that Appellee

committed the crime of criminal conspiracy. Commonwealth’s Brief at 46-

56.   The Commonwealth asserts that Appellee “personally delivered the

                                    - 23 -
J-A04009-17


altered and forged documents knowing full well their significance and he lied

under oath in an effort to bolster the false Risoldi claims.” Id. at 46. The

Commonwealth points out that the trial court determined that a prima facie

case was established against the members of the Risoldi family on the

corrupt organizations charge and the conspiracy charge based, in part, on

some of the family members “parroting the party line” with regard to the

allegedly missing jewelry. Id. at 50. Thus, the Commonwealth ultimately

alleges Appellee’s similar assertions under oath regarding the jewelry,

coupled with “conduct [that] encompassed far more than being a ‘go-fer’

who   ‘parroted the    party    line’”   demonstrate   his   participation   in   the

conspiracy.    Id. at 55.      In essence, the Commonwealth contends that

Appellee “played an active role in the Risoldi scheme to defraud AIG.” Id. at

51.

      The crime of criminal conspiracy is set forth in Section 903 of the

Crimes Code providing, in relevant part, as follows:

      § 903. Criminal conspiracy.

      (a)    Definition of conspiracy. — A person is guilty of
      conspiracy with another person or persons to commit a crime if
      with the intent of promoting or facilitating its commission he:

              (1) agrees with such other person or persons that
              they or one or more of them will engage in conduct
              which constitutes such crime or an attempt or
              solicitation to commit such crime; or

              (2) agrees to aid such other person or persons in
              the planning or commission of such crime or of an
              attempt or solicitation to commit such crime.

                                         - 24 -
J-A04009-17


     (b) Scope of conspiratorial relationship. — If a person
     guilty of conspiracy, as defined by subsection (a) of this section,
     knows that a person with whom he conspires to commit a crime
     has conspired with another person or persons to commit the
     same crime, he is guilty of conspiring with such other person or
     persons, to commit such crime whether or not he knows their
     identity.

     (c) Conspiracy with multiple criminal objectives. — If a
     person conspires to commit a number of crimes, he is guilty of
     only one conspiracy so long as such multiple crimes are the
     object of the same agreement or continuous conspiratorial
     relationship.

                                   * * *

     (e) Overt act. — No person may be convicted of conspiracy to
     commit a crime unless an overt act in pursuance of such
     conspiracy is alleged and proved to have been done by him or by
     a person with whom he conspired.

18 Pa.C.S. § 903.

     Furthermore, we have explained the following:

           A conviction for criminal conspiracy, 18 Pa.C.S.A. § 903, is
     sustained where the Commonwealth establishes that the
     defendant entered an agreement to commit or aid in an unlawful
     act with another person or persons with a shared criminal intent
     and an overt act was done in furtherance of the conspiracy.

            The essence of a criminal conspiracy is the common
     understanding that a particular criminal objective is to be
     accomplished. Mere association with the perpetrators, mere
     presence at the scene, or mere knowledge of the crime is
     insufficient. Rather, the Commonwealth must prove that the
     defendant shared the criminal intent, i.e., that the Appellant was
     “an active participant in the criminal enterprise and that he had
     knowledge of the conspiratorial agreement.” The defendant
     does not need to commit the overt act; a co-conspirator may
     commit the overt act.

           A conspiracy     is almost always     proven through
     circumstantial evidence. “The conduct of the parties and the

                                   - 25 -
J-A04009-17


       circumstances surrounding their conduct may create ‘a web of
       evidence’ linking the accused to the alleged conspiracy beyond a
       reasonable doubt.” The evidence must, however, “rise above
       mere suspicion or possibility of guilty collusion.”

                     Among the circumstances which are relevant,
              but not sufficient by themselves, to prove a corrupt
              confederation are: (1) an association between
              alleged conspirators; (2) knowledge of the
              commission of the crime; (3) presence at the scene
              of the crime; and (4) in some situations,
              participation in the object of the conspiracy. The
              presence of such circumstances may furnish a web of
              evidence linking an accused to an alleged conspiracy
              beyond a reasonable doubt when viewed in
              conjunction with each other and in the context in
              which they occurred.

Commonwealth v. Lambert, 795 A.2d 1010, 1016 (Pa. Super. 2002) (en

banc) (citations omitted).

       Our review of the record reflects the trial court held various members

of the Risoldi family for court on multiple charges, including charges of

conspiracy. Trial Court Opinion, 9/15/15, at 15.6 However, the trial court

____________________________________________


6
  In doing so, the trial court adopted its reasoning related to the finding that
a prima facie case was established against the members of the Risoldi family
for corrupt organizations. Trial Court Opinion, 9/15/15, at 9. In finding that
Claire and Carl Risoldi should be held for trial, the trial court stated,
“evidence was presented that they both pressed claims with AIG for the
drapes, mural, jewelry, and [additional living expenses].” Id. As to Sheila
Risoldi, the trial court noted the fact that she is a family member struck the
court as “guilt by association.” The trial court then stated, “[Sheila’s]
involvement . . . is based on her family name, the proof of loss statements
she signed, that she stated in her [examination under oath] that she saw the
jewelry bags in the hall, and that Claire was trying to get into the house (on
the day of the fire) to get the bags of jewelry, i.e., that she was parroting
the ‘party line’ regarding those matters.” Id. at 10. Regarding Carla
(Footnote Continued Next Page)


                                          - 26 -
J-A04009-17


concluded that there was no such prima facie case presented with regard to

Appellee. Id. at 18-19. We are constrained to agree.

      First, we note that Appellee had an association with the Risoldi family

because he was employed as a private investigator.            In his capacity, he

attended multiple meetings and examinations under oath provided by family

members.

      Second, we observe that there is little, if any, evidence to establish

that Appellee had knowledge of the commission of a crime. Specifically, with

regard to the Commonwealth’s claim that Appellee delivered a binder to AIG

containing    “altered      and    forged    documents   knowing   full   well   their

significance,” Commonwealth’s Brief at 46, our review of the certified record

reflects no evidence that Appellee was aware of the authenticity of the

materials contained in the binder.

      Concerning the Commonwealth’s allegations that Appellee lied under

oath multiple times, we first consider Appellee’s testimony about his

conversation with Anthony Amoroso. We observe that Appellee testified that

                       _______________________
(Footnote Continued)

Risoldi, the trial court relied upon her family membership, and the fact that
she too “parroted the party line” concerning Claire’s behavior and concern
about the jewelry on the night of the fire. Id. In addition, the trial court
noted Carla’s participation in a telephone call from Claire to a third party,
who was scheduled to testify before the investigative grand jury, about a gift
of jewelry once “it was all done.” Id. at 11. The trial court specifically
stated that “Carla’s participation in this telephone call is telling as she had to
be aware that the purpose of the call was to influence the testimony [the
third party] would give.” Id.



                                            - 27 -
J-A04009-17


Mr. Amoroso suggested that the filing of a police report should be accurate

and that the report be made when the family was certain about the missing

jewelry so that a fraudulent report was not presented to the police. N.T.,

4/7/15, at 1884-1885, 1888-1889. This testimony was not contradicted by

Mr. Amoroso.

     We next consider Appellee’s testimony about his conversation with

Lieutenant Landis. We observe that Appellee testified that Lieutenant Landis

asked Appellee to caution Claire “not to publicly scream and holler and say

that she felt that the firefighters were responsible for [the] theft.”   N.T.,

4/7/15, at 1886.    However, Appellee’s testimony does not amount to a

direction from the lieutenant that a police report should not be filed.

Moreover, we note that Lieutenant Landis did not contradict this testimony.

     We also consider Appellee’s testimony regarding Claire’s behavior on

the night of the fire.   Specifically, Appellee testified about a conversation

with Lieutenant Landis in which he spoke about Claire’s behavior during the

fire and her request that Lieutenant Landis go into the foyer for her and

retrieve the bags of jewelry.    N.T., 4/7/15, at 1887.    Lieutenant Landis

refuted this testimony.      However, this disputed testimony offered by

Appellee, which was supported by other testimony from Risoldi family

members, does not necessarily establish an inference that Appellee had

knowledge of the commission of a crime.




                                    - 28 -
J-A04009-17


      Third, we consider Appellee’s presence at the scene. Again, we note

that Appellee was employed by the Risoldi family as a private investigator

and was present at various points in time with regard to the insurance claim.

However, we note that there was not a specific scene of the crime as

contemplated in the factors set forth in Lambert. Accordingly, we conclude

that this factor is not particularly relevant to our inquiry.

      Fourth, we review Appellee’s participation in the object of the

conspiracy.    As mentioned above, Appellee was employed as a private

investigator by the Risoldi family. As such, he was present at various points

in the family’s dealings with AIG. In addition, Appellee gave an examination

under oath.    It can only be alleged that Appellee’s testimony regarding a

conversation he had with Lieutenant Landis about Claire’s behavior during

the fire, which was refuted by Lieutenant Landis, amounts to a participation

in the conspiracy. Accordingly, we are left to conclude that this testimony

was not sufficient to furnish a web of evidence linking Appellee to an alleged

conspiracy. Hence, we conclude that the trial court properly determined that

the Commonwealth failed to set forth a prima facie case with regard to the

charge of criminal conspiracy.

                                    FORGERY

      The Commonwealth next argues that the trial court erred in concluding

that it failed to establish a prima facie case that Appellee committed the




                                      - 29 -
J-A04009-17


crime of forgery.    Commonwealth’s Brief at 56-57.       The Commonwealth

presents the following argument:

            It is the Commonwealth’s position that under the same
     reasoning that a prima facie case was established for insurance
     fraud, this count of forgery related to the fabricated and altered
     documents submitted to AIG by [Appellee] was supported by
     sufficient evidence to establish a prima facie case. Accordingly,
     the lower court erred by dismissing the count.

Id. at 57. We are constrained to disagree.

     The relevant statute regarding forgery provides as follows:

     (a) Offense defined. – A person is guilty of forgery if, with
     intent to defraud or injure anyone, or with knowledge that he is
     facilitating a fraud or injury to be perpetrated by anyone, the
     actor:

           (1) alters   any   writing   of   another   without   his
           authority;

           (2) makes, completes, executes, authenticates,
           issues or transfers any writing so that it purports to
           be the act of another who did not authorize that act,
           or to have been executed at a time or place or in a
           numbered sequence other than was in fact the case,
           or to be a copy of an original when no such original
           existed; or

           (3) utters any writing which he knows to be forged in
           a manner specified in paragraphs (1) or (2) of this
           subsection.

     (b) Definition. – As used in this section, the word “writing”
     includes printing or any other method of recording information,
     money, coins, tokens, stamps, seals, credit cards, badges,
     trademarks, electronic signatures and other symbols of value,
     right, privilege, or identification.

18 Pa.C.S. § 4101.




                                   - 30 -
J-A04009-17


      To establish the crime of forgery, the Commonwealth must prove that

there was a false writing, that the instrument was capable of deceiving, and

that the defendant intended to defraud.      Commonwealth v. Fisher, 682

A.2d 811, 815 (Pa. Super. 1996) (citing Commonwealth v. Dietterick,

631 A.2d 1347, 1352 (Pa. Super. 1993). “By its plain language, the statute

requires only that the act be committed with ‘intent to defraud or injure’, not

that the defendant have succeeded in his endeavor.”       Commonwealth v.

Shamberger,      788    A.2d    408,   413    (Pa.   Super.    2001)    (citing

Commonwealth v. Sheaffer, 23 A.2d 215, 219 (Pa. Super. 1941)). Intent

to defraud is an essential element of forgery.    Commonwealth v. Leber,

802 A.2d 648, 651 (Pa. Super. 2002) (citing Dietterick).

      As previously discussed, it is undisputed that Appellee delivered to AIG

a binder containing documents relevant to the instant insurance claim.

However, our review of the record reflects that there is a lack of evidence

indicating that Appellee was aware of the particular contents of the binder,

or the authenticity of the documents contained therein.         Without such

evidence, we cannot conclude that Appellee delivered the questionable

documents to AIG with an intent to defraud the insurer. Consequently, we

must conclude that the Commonwealth failed to present a prima facie case

of forgery.




                                    - 31 -
J-A04009-17


                          CORRUPT ORGANIZATIONS

      The Commonwealth next argues that the trial court erred in concluding

that it failed to establish a prima facie case that Appellee committed the

crime of corrupt organizations.    Commonwealth’s Brief at 57-59.     In this

regard, the Commonwealth offers the following argument:

            The lower court did not specifically address its reasoning
      for determining that the Commonwealth failed to establish a
      prima facie case for corrupt organizations against [Appellee]. It
      is the Commonwealth’s position that under the same reasoning
      that a prima facie case was established for insurance fraud and
      criminal conspiracy discussed above as well as intimidation of
      witness discussed below, this count of corrupt organizations was
      supported by sufficient evidence to establish a prima facie case.
      As detailed above and below, [Appellee] was associated with the
      Risoldi criminal enterprise and directly participated in multiple
      acts of insurance fraud, theft, intimidation of a witness,
      obstruction of justice, and forgery.

Id. at 58-59.

      Regarding corrupt organizations, Section 911 of the Crimes Code

provides, in pertinent part, as follows:

      It shall be unlawful for any person employed by or associated
      with any enterprise to conduct or participate, directly or
      indirectly, in the conduct of such enterprise’s affairs through a
      pattern of racketeering activity.

18 Pa.C.S. § 911(b)(3). To sustain a conviction for corrupt organizations,

“the Commonwealth must prove that there was an ongoing organization

engaged in commerce and that the associates of the organization functioned

as a continuing unit....”   Commonwealth v. Donahue, 630 A.2d 1238,

1245 (Pa. Super. 1993).      This is to “ensure that a criminal defendant is


                                     - 32 -
J-A04009-17


being convicted based on evidence of his involvement in the ongoing

enterprise, as the corrupt organization statute intended, and not merely

based on evidence which proves the underlying crimes [were] committed in

furtherance of the alleged enterprise.” Id.

      The term “enterprise” is defined as “any individual, partnership,

corporation, association or other legal entity, and any union or group of

individuals associated in fact although not a legal entity, engaged in

commerce and includes legitimate as well as illegitimate entities and

governmental entities.” 18 Pa.C.S. § 911(h)(3). “Racketeering activity” is

defined to include acts that are indictable under various provisions of the

Crimes Code, including Chapter 39 (relating to theft and related offenses),

Section 4117 (relating to insurance fraud), and Chapter 49 (relating to

falsification and intimidation.   18 Pa.C.S. § 911(h)(1)(i).    “Racketeering

activity” is also defined to include, inter alia, a conspiracy to commit any of

the offenses set forth in subparagraph (i). 18 Pa.C.S. § 911(h)(1)(iii). The

statute further defines “pattern of racketeering activity” as “a course of

conduct requiring two or more acts of racketeering activity one of which

occurred after the effective date of this section.” 18 Pa.C.S. §911(h)(4).

      Our review of the record reveals that Appellee, in his capacity as a

private investigator, was employed by the Risoldi family, which the

Commonwealth contends was the enterprise in question.           However, the

Commonwealth has failed to establish that Appellee had knowledge of the


                                    - 33 -
J-A04009-17


crimes allegedly being committed by the enterprise. Moreover, our review

reflects a dearth of evidence that Appellee participated in a pattern, i.e., two

or more acts, of racketeering activity.       Therefore, we are constrained to

agree with the trial court’s conclusion that the Commonwealth has failed to

set forth a prima facie case that Appellee committed the crimes of corrupt

organizations.

                        INTIMIDATION OF A WITNESS

      The Commonwealth also argues that the trial court erred in concluding

that it failed to establish a prima facie case that Appellee committed the

crime of intimidation of a witness.    Commonwealth’s Brief at 59-66.       The

Commonwealth contends that, during Appellee’s meeting with jewelry

appraiser Edward T. Foris at Mr. Foris’s home, Appellee “attempted to get

[Mr.] Foris to adopt” as his own documents in the form of jewelry appraisals

that bore the signature of Mr. Foris, but which Mr. Foris disowned. Id. at

60.

      The crime of intimidation of witnesses or victims is codified at 18

Pa.C.S. § 4952 and provides the following pertinent definition of the offense:

      (a) OFFENSE DEFINED.-- A person commits an offense if, with
      the intent to or with the knowledge that his conduct will
      obstruct, impede, impair, prevent or interfere with the
      administration of criminal justice, he intimidates or attempts to
      intimidate any witness or victim to:

                                    * * *

                  (2) Give any false or misleading information or
            testimony relating to the commission of any crime to

                                     - 34 -
J-A04009-17


            any law enforcement officer, prosecuting official or
            judge.

18 Pa.C.S. § 4952(a)(2). Moreover:

     actual intimidation of a witness is not an essential element of the
     crime. The crime is committed if one, with the necessary mens
     rea, “attempts” to intimidate a witness or victim.... The trier of
     the facts, therefore, could find that [the defendant] attempted to
     intimidate his accuser and that he did so intending or, at least,
     having knowledge that his conduct was likely to, impede, impair
     or interfere with the administration of criminal justice.... The
     Commonwealth is not required to prove mens rea by direct
     evidence. Frequently such evidence is not available. In such
     cases, the Commonwealth may rely on circumstantial evidence.

Commonwealth v. Beasley, 138 A.3d 39, 48 (Pa. Super. 2016) (citation

omitted).

     Our review of the certified record reflects that Mr. Foris offered the

following testimony regarding his meeting with Appellee:

     Q. Now, I want to direct your attention back to the spring
     months of this past -- of this year, 2015. During that time
     period, did you have contact with an individual named Mark
     Goldman?

     A. Yes.

     Q. Can you tell us the circumstances under which that occurred?

     A. I was asked -- and I can’t remember who had called me and
     asked me -- to speak to him, to try to verify some information
     that he had.

     Q. He being Mark Goldman?

     A. Mark Goldman, yeah.

     Q. And where was it that you received this phone call?

     A. At my house.

                                   - 35 -
J-A04009-17


     Q. That’s your house in Trenton?

     A. Yes.

     Q. Do you remember was it a man or a woman who called you?

     A. I can’t remember.    I really can’t remember, but I believe it
     was a man.

     Q. And the man told you that -- what specifically, what did he
     tell you about Mark Goldman?

     A. That he was an investigator for Mrs. Risoldi and that he
     wanted me to verify some appraisal slips that he had.

     Q. What did you say to the -- when the person told you that,
     what did you say to them?

                                   * * *

     A. I said, yes, I would look at it. Yeah.

     Q. What happened after that?

     A. Mr. Goldman showed up at the house and showed me the
     photos of the appraisal slips and asked me whether I could verify
     that that was my signature on those.

                                   * * *

     Q. Before I show those, the appraisals that Mr. Goldman brought
     to you -- now, first of all, where did -- did Mr. Goldman come to
     your house?

     A. Yes.

     Q. Was he with anyone or just by himself?

     A. He was by himself.

     Q. And can you describe the appraisals that Mr. Goldman
     brought to you?

     A. As to what?

                                    - 36 -
J-A04009-17


     Q. You said that he came to your house?

     A. He had photostats of appraisal slips for Fairless Hills Auction.

     Q. Now, I’m going to show you what’s been marked as Exhibit
     212.

                                   * * *

     Q. Mr. Foris, you're now looking at what’s been identified as
     Commonwealth’s Exhibit 212, which is a packet of appraisals
     that say Fairless Hills Auction on the top?

     A. Yes.

                                   * * *

     Q. . . . Now, Mr. Foris, you have in front of you Exhibit 212. Do
     you recognize those documents?

     A. They appear to be the ones that he showed me.

     Q. He being Mr. Goldman?

     A. Correct.

     Q. And when he came to your house he identified -- how did he
     identify himself?

     A. He had an identification card as being a private investigator,
     basically.

     Q. It said Mark Goldman on the card?

     A. Yes.

                                   * * *

     Q. Do you recognize those as the documents that Mr. Goldman
     showed you?

     A. They appear to be the same ones, yes.




                                    - 37 -
J-A04009-17


     Q. And those appraisals appear to have a signature on them,
     Edward T. Foris?

     A. Yes.

     Q. Did you prepare those appraisals?

     A. No.

     Q. Now, tell me what transpired when Mr. Goldman came to your
     house with those appraisals.

     A. Well, he asked me about the appraisals and whether I could
     verify my signature. I told him that it appeared to be my
     signature, except for the fact that they all looked identical. And
     I don’t -- I don’t think anyone ever signs their name identically
     one right after the other.

     Q. And with respect to the appraisal itself, did you recognize that
     as an appraisal you would prepare?

     A. As one I prepared?

     Q. Yes.

     A. No, I didn’t prepare this.

     Q. How can you tell you didn’t prepare those appraisals?

     A. It’s typed. I’ve never put my signature on a typed appraisal,
     ever.

     Q. Now, what       could   you    tell    Mr.   Goldman   about   those
     appraisals?

     A. The same thing that I’m telling you, that, you know, I don’t
     type up appraisals. And I don’t have someone type them up and
     then sign them.

     Q. And when you told Mr. Goldman -- when you told Mr.
     Goldman that, did anything else happen after that, or did he say
     anything to you?

     A. Well, he seemed a little upset about it.

                                      - 38 -
J-A04009-17


                                   * * *

     Q. And backing up to when Mr. Goldman was there, how long
     was he at your house?

     A. Maybe 20 minutes, a half-hour.

     Q. And do you recall if he was taking any notes or writing
     anything down?

     A. He was taking notes. I’m trying to remember whether he had
     recorded anything, but I know he was taking notes.

     Q. Did he ask you to sign anything?

     A. Not that I can remember.

     Q. And when he left, had you asked him to leave, or did he just
     leave on his own?

     A. No, he just left on his own.

N.T., 11/20/15, at 18-25.

     This testimony from Mr. Foris, read in the light most favorable to the

Commonwealth, does not reflect that, at any point during their meeting at

Mr. Foris’s residence, Appellee intimidated or attempted to intimidate

Mr. Foris into giving any false or misleading information or testimony

regarding the appraisals in question.       Accordingly, we are constrained to

conclude that the Commonwealth has failed to establish a prima facie case

that Appellee committed the crime of intimidation of a witness.

                        OBSTRUCTION OF JUSTICE

     Next, the Commonwealth argues that the trial court erred in

concluding that it failed to establish a prima facie case that Appellee


                                       - 39 -
J-A04009-17


committed the crime of obstruction of justice. Commonwealth’s Brief at 66-

67.   The Commonwealth offers the following argument in support of its

claim:

            It is the Commonwealth’s position that under the same
      reasoning that a prima facie case was established for
      intimidation of witness, this count of obstruction of justice was
      supported by sufficient evidence to establish a prima facie case.
      [Appellee’s] conduct, in conjunction with co-defendant Claire
      Risoldi’s actions, demonstrate an effort to influence the
      testimony of Edward Foris by use of threats and bribes.
      Accordingly, the lower court erred by dismissing the charge.

Id. at 67.

      The Crimes Code defines the crime of obstruction of justice as follows:

             A person commits a misdemeanor of the second degree if
      he intentionally obstructs, impairs or perverts the administration
      of law or other governmental function by force, violence,
      physical interference or obstacle, breach of official duty, or any
      other unlawful act, except that this section does not apply to
      flight by a person charged with crime, refusal to submit to
      arrest, failure to perform a legal duty other than an official duty,
      or any other means of avoiding compliance with law without
      affirmative interference with governmental functions.

18 Pa.C.S. § 5101. Our Supreme Court has explained that:

      [i]n order to establish that [a defendant] obstructed the
      administration of law under section 5101, the Commonwealth
      must establish that: (1) the defendant had the intent to obstruct
      the administration of law; and (2) the defendant used force or
      violence, breached an official duty or committed an unlawful act.

Commonwealth v. Goodman, 676 A.2d 234, 235 (Pa. 1996).                   As we

observed in Commonwealth v. Snyder, 60 A.3d 165 (Pa. Super. 2013);

      [i]n evaluating § 5101 convictions, our courts have explained
      that § 5101 is substantially based upon the Model Penal Code
      section 242.1. As stated in the comment to section 242.1 of the

                                     - 40 -
J-A04009-17


      Model Penal Code “[t]his provision is designed to cover a broad
      range of behavior that impedes or defeats the operation of
      government.”

Id. at 175 (case citations omitted).

      As set forth in the testimony in our review of the charge of intimidation

of a witness, it is undisputed that Appellee did not use force or violence or

breach an official duty when he met with Mr. Foris regarding the appraisals

that bore Mr. Foris’s signature.   Moreover, as discussed previously in this

decision, it is our conclusion that the Commonwealth has not shown that

Appellee committed an unlawful act by visiting Mr. Foris and discussing the

appraisals. Accordingly, the Commonwealth’s contrary claim lacks merit.

            CRIMINAL CONSPIRACY TO INTIMIDATE A WITNESS

      The Commonwealth last argues that the trial court erred in concluding

that it failed to establish a prima facie case that Appellee committed the

crime of criminal conspiracy to intimidate a witness. Commonwealth’s Brief

at 67-68.     In this regard, the Commonwealth presents the following

argument:

             It is the Commonwealth’s position that under the same
      reasoning that a prima facie case was established for insurance
      fraud and the related criminal conspiracy as well as intimidation
      of witness, this count of obstruction of justice [sic] was
      supported by sufficient evidence to establish a prima facie case.
      [Appellee’s] participation in the overall conspiracy was detailed
      above and amply established. His efforts to influence Edward
      Foris were clearly made in conjunction with Claire Risold[i]’s
      conduct on the heels of [Appellee’s] own efforts. It is reasonable
      to infer that [Appellee] agreed with Risoldi to attempt to coerce
      [Mr.] Foris into adopting the fabricated appraisals. Accordingly,
      based on all of the above, it is clear that the Commonwealth

                                       - 41 -
J-A04009-17


      established a prima facie case and the lower court erred in
      dismissing the charge.

Id.

      We set forth the relevant law pertaining to the crimes of criminal

conspiracy and intimidation of a witness above.       Therefore, we will not

repeat it here.

      In support of its claim, the Commonwealth infers that Appellee

attempted in influence Mr. Foris and that his efforts to do so were in

conjunction with Claire’s efforts.    However, our thorough review of the

record reflects no such evidence.    The only evidence that links Appellee’s

visit with the telephone call and visit from Claire was the following testimony

from Mr. Foris:

            A. . . . And right after [Appellee] left, I had gotten a --
      I’m trying to remember now how the sequence went. You have
      to understand, I just recently lost my wife, so I’m a little bit
      upset here.

            I’m trying to remember whether Mrs. Risoldi, or Claire, had
      called me and asked me to -- I believe she did call me and asked
      me if I would verify that I had done those, and I told her no.

             And she said, well, I want to do something for you. She
      said, can I send you some money or something. I said, no. And
      shortly thereafter we received -- my wife and I received at the
      house some flowers and a fruit basket.

            And then shortly after that, I believe it was, not too long
      after, Mrs. Risoldi showed up at the house and was sort of
      begging me to say that I had signed these.

             Q. When she showed up -- do you know about how long
      after [Appellee] was there that Mrs. Risoldi showed up?


                                     - 42 -
J-A04009-17


           A. It wasn’t too much longer, couldn’t have been not a
      month, I know that.

N.T., 11/20/15, at 24-25.

      This evidence lacks a specific connection between Appellee’s conduct in

visiting Mr. Foris and Claire’s conduct in phoning Mr. Foris, sending a fruit

basket, and then visiting Mr. Foris’s home. Indeed, Mr. Foris was equivocal

in the timing of events, and how much time elapsed between Appellee’s visit

and the contact from Claire. Moreover, the only time frame that Mr. Foris

specified for certain was that Claire visited his home “not too much longer”

after Appellee’s visit to his home. He then specified that the visit “couldn’t

have been not a month [later].”        This ambiguous testimony was not

sufficient to establish a prima facie case of conspiracy between Appellee and

Claire to intimidate a witness. Hence, the Commonwealth’s contrary claim

lacks merit.

      Order affirmed.

      Judge Solano joins the Memorandum.

      Judge Platt files a Dissenting Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2017


                                    - 43 -